 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
        KHAI LUONG,                                        CASE NO. C19-1923RSM
10
                                Plaintiff,                 ORDER GRANTING DEFENDANTS’
11                                                         MOTION TO DISMISS WITH LEAVE
                v.                                         TO AMEND
12
        MORTGAGE ELECTRONIC
13      REGISTRATION SYSTEMS, INC., et
        al.,
14
                                Defendants.
15
            This matter comes before the Court on a Motion to Dismiss brought by Defendants
16
     Wells Fargo Bank, N.A. (“Wells Fargo”) and Mortgage Electronic Registration Systems, Inc.
17
     (“MERS”). Dkt. #6. Plaintiff Khai Luong has failed to oppose this Motion. Pursuant to local
18
     rule, the Court interprets this failure as an admission that the Motion has merit. See LCR
19
     7(b)(2). For the reasons stated below, the Court GRANTS Defendants’ Motion and dismisses
20
     all of Plaintiff’s claims with leave to amend.
21
            In making a 12(b)(6) assessment, the court accepts all facts alleged in the complaint as
22
     true, and makes all inferences in the light most favorable to the non-moving party. Baker v.
23
     Riverside County Office of Educ., 584 F.3d 821, 824 (9th Cir. 2009) (internal citations omitted).
24

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 1
     However, the court is not required to accept as true a “legal conclusion couched as a factual
 1
     allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
 2
     550 U.S. 544, 555 (2007)). The complaint “must contain sufficient factual matter, accepted as
 3
     true, to state a claim to relief that is plausible on its face.” Id. at 678. This requirement is met
 4
     when the plaintiff “pleads factual content that allows the court to draw the reasonable inference
 5
     that the defendant is liable for the misconduct alleged.” Id. The complaint need not include
 6
     detailed allegations, but it must have “more than labels and conclusions, and a formulaic
 7
     recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Absent
 8
     facial plausibility, a plaintiff’s claims must be dismissed. Id. at 570.
 9
            This case was removed from King County Superior Court on November 25, 2019. Dkt.
10
     #1. Plaintiff’s state court Complaint contains no facts or causes of action; it simply cites to
11
     cases in other jurisdictions dealing with foreclosures. See Dkt. #1-4. Attachments to Plaintiff’s
12
     Complaint include certain facts and argument. As it stands, the Complaint clearly fails to
13
     satisfy Rule 8(a)’s requirement that a pleading contain a “short and plain statement of the claim
14
     showing that the pleader is entitled to relief.” This must be within the Complaint itself. Under
15
     the above legal standards, dismissal of Plaintiff’s claims is therefore warranted.
16
            Where a complaint is dismissed for failure to state a claim, “leave to amend should be
17
     granted unless the court determines that the allegation of other facts consistent with the
18
     challenged pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-
19
     Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986).
20
            Both parties have submitted additional documents that shed light on what Plaintiff is
21
     claiming. Plaintiff’s attachments indicate that he is claiming that Defendants are illegally
22
     foreclosing on his property and engaging in mortgage fraud, and that Defendants must “furnish
23
     the original wet ink promissory note.” Dkt. #1-1 at 3.
24

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 2
            Defendants have filed a request for judicial notice. Dkt. #7. Defendants argue that the
 1
     Court can take judicial notice of “Exhibits 2, 4, and 6–8 [because] they are true and correct
 2
     copies of official records of the King County Recorder’s Office, whose authenticity is capable
 3
     of accurate and ready determination.” Id. at 3 (citing Fed. R. Evid. 201(b); Castillo-Villagra v.
 4
     INS, 972 F.2d 1017, 1026 (9th Cir. 1992)). Defendants also ask to take judicial notice of
 5
     documents referred to in the complaint and incorporated by reference, see Branch v. Tunnell, 14
 6
     F.3d 449, 453-54 (9th Cir. 1994), as well as a death certificate issued by the State of
 7
     Washington. Plaintiff has not opposed judicial notice on any of these documents. The Court
 8
     agrees it can consider them.
 9
            Considering all these documents and the arguments by Defendants, the Court finds that
10
     Plaintiff should be granted one final opportunity to amend his claims. Defendants maintain that
11
     Plaintiff’s claims cannot be brought against them without the participation of other parties, that
12
     his claims lack sufficient supporting facts, and that Plaintiff has waived certain claims by failing
13
     to file them before the foreclosure, but that other claims may be filed after the foreclosure. See
14
     Dkt. #6. There is simply too much uncertainty about exactly what Plaintiff is pleading at this
15
     point to say that Plaintiff could not amend his pleadings to bring claims that could survive
16

17 immediate dismissal. Leave to amend will therefore be granted.
            Having reviewed the relevant pleadings and the remainder of the record, the Court
18
     hereby finds and ORDERS:
19
            (1) Defendants’ Motion to Dismiss, Dkt. #6, is GRANTED.               Plaintiff’s claims are
20
                DISMISSED.
21
            (2) Plaintiff is granted leave to file an Amended Complaint curing the above-mentioned
22
                deficiencies no later than thirty (30) days from the date of this Order. This
23
                Amended Complaint will replace the existing Complaint, and it must include
24

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 3
              specific causes of action and facts to support them. The Court will not consider facts
 1
              contained outside the pleading. Failure to file an Amended Complaint within this
 2
              time period will result in this case being closed.
 3

 4
     DATED this 30 day of December, 2019.
 5

 6

 7                                               A
                                                 RICARDO S. MARTINEZ
 8                                               CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS - 4
